—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Silverman, J.), dated May 12, 1993, which, upon a jury verdict, is in favor of the defendant and against him in the principal sum of $950.
Ordered that the judgment is affirmed, with costs.
It is well settled that the determination of proximate cause is an issue for the jury (Nowlin v City of New York, 81 NY2d 81, 89; Derdiarian v Felix Contr. Corp., 51 NY2d 308, 312). In the present case, the jury’s determination that the defendant was negligent but that her conduct was not a proximate cause of the accident which resulted in the plaintiff’s injuries is supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). Sullivan, J. P., Copertino, Hart and Krausman, JJ., concur.